Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $5,000, as of the date of the rendition thereof, in which *813event the judgment is modified accordingly and, as so modified is affirmed, without costs of this appeal to either party. All concur. (The judgment is for plaintiff in an action for damages for false arrest and assault.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.